Per curiam.
In Case No. 821, Thomas Mark Moss was charged with numerous violations of State Bar Rule 4-102 arising out of his representation of an inmate at the state prison. Moss was the ninth attorney hired by the inmate’s wife to assist in obtaining the inmate’s parole. While the special master appointed in the case found numerous violations of such rule and recommended disbarment, the review panel rejected the special master’s findings, concluded that the evidence did not establish, beyond a reasonable doubt, a violation of the rule. Accordingly, the review panel recommended no punishment in that particular action.
In Case No. 892, Moss was charged with violations of State Bar Rule 4-219 (c) for failure to timely inform a client that he, Moss, had been suspended from the practice of law, and for failure to satisfy the certification requirements of that rule within 30 days of this court’s final judgment, in a separate disciplinary action, suspending Moss *553from the practice of law. The special master again recommended disbarment and the same review panel that heard Case No. 821 recommended, in the present action, that Moss be disbarred.
Decided November 20, 1992.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia. .
Walter M. Britt, for Moss.
We adopt the recommendation of the review panel in Case Nos. 821 and 892 and hereby order that Thomas Mark Moss be disbarred from the practice of law in this state and that his name be stricken from the rolls of those authorized to practice in Georgia. Moss is also reminded that he must comply with all the requirements of Rule 4-219 (c).

Clarke, C. J., Bell, P. J., Hunt, Benham, Fletcher and Sears-Collins, JJ., concur.